 





[image_001.jpg]

 

ACQUISITION AGREEMENT

 



THIS ACQUSITION AGREEMENT (the “Agreement”) is made and entered into as of the
4th day of May, 2015 (the “Effective Date”) by and among INTERNATIONAL WESTERN
OIL CORPORATION (“IWO”), a corporation organized and existing under the laws of
the State of Texas, with its principal place of business at 5525 North MacArthur
Blvd, Suite 280, Irving, TX 75038 and INTERNATIONAL WESTERN PETROLEUM (“IWP”), a
corporation organized and existing under the laws of the State of Nevada with
its principal place of business at 5525 North MacArthur Blvd, Suite 280, Irving,
TX 75038. IWO and IWP are sometimes referred to herein individually as a “Party”
and, collectively, as the “Parties.”

 

RECITALS

 

A. IWO was formed in the State of Texas in order to conduct oil and gas
exploration, drilling and production activities.     B. IWP was formed in the
State of Nevada in order to acquire oil and gas properties, conduct oil and gas
exploration, drilling and production activities.     C. IWO is the venture
manager of the Bend Arch Lion 1A Joint Venture and the Bend Arch Lion 1B Joint
Venture     D. The Bend Arch Lion 1A Joint Venture is a 4-well drilling program.
The production record name of this Joint Venture is Pittard Bend Arch White
Lease encompassing 160 acres with the State ID# 21488. This property currently
has four (4) oil and gas wells in production since April 3, 2014. The open-hole
log analysis on this acreage alone showed an approximate reserve of 5.3 million
barrels of oil in place.     E. The Bend Arch Lion 1B Joint Venture is a 6-well
drilling program. The production record name of this Joint Venture is Pittard
Bend Arch Red Lease encompassing 160 acres with the State ID# 13121. This
property currently has one (1) new oil and gas well which has recently come into
full production in since April 16, 2015 producing an initial production rate of
119 BOPD and two (2) new wells to be completed to add into its existing
production by the end of May 2015. IWP plans to continue to work with its
designated oil and gas operator IWO to drill additional three (3) wells to
complete this 6-well drilling program starting in June 2015. To date, this Joint
Venture has produced three (3) oil and gas wells out of three (3) drillings,
showing 100% success rate.     F. As of the date hereof, IWP acquires the
followings from IWO:

 

(a) 100% of the total Working Interest from International Western Oil
Corporation (IWO). IWO had controlled 39.5% Working Interest of the Bend Arch
Lion 1A Joint Venture before this acquisition.

 

 

 

 

(b) 100% of the total Working Interest from International Western Oil
Corporation (IWO). IWO had controlled 50% Working Interest of the Bend Arch Lion
1B Joint Venture before this acquisition.

 

G.As of the date of this Agreement, IWP is the new owner of record and
beneficially as follows:

 

Joint Venture name   Working Interest       Bend Arch Lion 1A   39.5%       Bend
Arch Lion 1B   50.0%

 

H. In consideration of the acquisition of the aforementioned Joint Ventures, IWP
is obligated of paying IWO for its Texas-based operating license and field
services a monthly retainer of Twenty Two Thousand Two Hundred and Sixty Three
dollars ($22,263.00) stating in May 2015 and this retainer budget could be
adjusted in the future based on the future performance of the aforementioned
leases from the date hereof. In addition, as the considerations of the Working
Interests being acquired, IWP shall issue IWO no later than December 31, 2015:

 

  a. Two Hundred Thousand (200,000) shares of the common stocks of IWP for the
acquisition of the working interest of the Bend Arch Lion 1A Joint Venture; and
        b. Three Hundred Thousand (300,000) shares of the common stocks of IWP
for the acquisition of the working interest of the Bend Arch Lion 1B Joint
Venture.

 

I. Each of the Parties hereto now wishes to enter into this Agreement to set
forth the relative rights and obligations of each of them, and to further define
their roles and agreements with respect to the ownership and operation of the
Company, as set forth below in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Parties, intending to be legally bound, hereby agrees
as follows:

 

ARTICLE I

 

AGREEMENTS REGARDING THE WORKING INTEREST ACQUISITION

 

1. Restrictions on Transfer. Except as provided in Section 2, IWP shall not
sell, transfer, assign, pledge, hypothecate, or in any other way alienate any of
its Working Interests of the aforementioned joint ventures, or any right or
interest therein, whether voluntarily or involuntarily or by operation of law,
without the prior written consent of IWP’s Board of Directors, unless such its
Board of Directors shall first have given written notice (the “Transfer Notice”)
by hand delivery or certified mail to IWP of its intention to do so. The
Transfer Notice must name the proposed transferee, specify the percentage of
Working Interests to be transferred the price agreed upon, and the terms of
payment, together with a copy of any written instrument or agreement evidencing
such terms. The notice must be given to an officer of IWP. Such officer shall
cause the delivery of a copy of the Transfer Notice by hand delivery or
certified mail to all members of the Board of Directors.

 

-2 -

 

 

ARTICLE II

 

TERMINATION OF AGREEMENT

 

2.1 Events of Termination. This Agreement shall terminated upon the occurrence
of any of the following:

 

  (a) at any time upon the written agreement of IWO and IWP;         (b) upon
the dissolution, bankruptcy, or insolvency of IWO or IWP; or         (c) at such
time as all of the Working Interests are owned beneficially by one person

 

2.2 Rights and Obligations Following Termination. Upon the termination of this
Agreement, all rights and obligations of all of the parties hereunder from and
after the date of termination shall terminate and cease, and this Agreement
shall be of no further force and effect whatsoever.

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

3.1 Notices. Any notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered to the party to whom directed on the date
of service if hand delivered or if sent by facsimile transmission or electronic
scan, or (3) days after mailing if sent first class (or first class
international mail in the case of notices sent outside the country of origin),
postage prepaid and addressed as follows:

 

(a) If to the IWO: International Western Oil Corporation     5525 North
MacArthur, Suite 280     Irving, TX 75038; and       (b) If to IWP:
International Western Petroleum, Inc.     5525 North MacArthur, Suite 280    
Irving, TX 75038

 

or to such other address as may be designated by any of such parties, by written
notice given in the manner set forth in this Section 3.2.

 

3.2 Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto and their permitted successors, and assigns.

 

-3 -

 

 

3.3 Agreement to Perform Necessary Acts. By signing below, each party hereby
agrees to perform any further acts and execute and deliver any documents which
may be reasonably necessary to carry out the provisions of this Agreement.

 

3.4 Entire Agreement; Amendment. This Agreement evidences the entire agreement
of the parties hereto concerning the matters covered herein and supersedes all
prior agreements or understandings. It may be amended at any time only by the
written consent of all of the parties hereto.

 

3.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada applicable to the
performance and enforcement of contracts made wholly within such State, without
giving effect to the law of conflicts of laws applied thereby. In the event that
either party shall be forced to bring any legal action in arbitration or
litigation to protect or defend its rights hereunder, then the prevailing party
in such proceeding shall be entitled to reimbursement from the non-prevailing
party of all fees, costs and other expenses (including, without limitation, the
reasonable costs and expenses of its attorneys) in bringing or defending against
such action. Any action for specific performance, injunctive or other equitable
relief may be brought directly in the appropriate Court.

 

3.6 Headings. The headings and captions of this Agreement are for convenience
only and shall not limit or define the contents of this Agreement.

 

3.7 Section References. Unless otherwise expressly provided, all references
herein to section numbers refer to section numbers of this Agreement.

 

3.8 Specific Performance. The parties acknowledge that monetary damages alone
would be an insufficient remedy in the event of a breach of this Agreement, and
therefore agree that the purchase and sale of Working Interests in accordance
with the terms of this Agreement shall be specifically enforceable. The parties
further agree that any sale or disposition of the Working Interests which does
not strictly comply with the terms of this Agreement may be specifically
restrained, and that the equitable relief provided for in this Section shall not
in any way limit or deny any other remedy at law or in equity that a party might
otherwise have.

 

3.9 Counterparts. This Agreement may be executed in any number of counterparts,
including electronically transmitted counterparts, each of which shall be deemed
to be an original and all of which together shall be deemed one and the same
instrument.

 

3.10 Severability. The invalidity of any provision of this Agreement shall in no
way affect the validity of any other provisions hereof.

 

-4 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Acquisition Agreement as
of the date first above written.

 

INTERNATIONAL WESTERN OIL CORPORATION:

 



INTERNATIONAL WESTERN  



OIL CORPORATION:   ATTEST:

 



 



  [image_002.jpg]   [image_003.jpg]  By: By:   Ross Ramsey, President   Benjamin
Tran, Chairman

 

INTERNATIONAL WESTERN PETROLEUM, INC.:

 



INTERNATIONAL WESTERN  



PETROLEUM, INC:

  ATTEST:

 

   [image_003.jpg]   [image_002.jpg]  By: By:   Benjamin Tran, Chairman   Ross
Ramsey, President



 



-5 -

 

 